Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendments, the rejections and objections of record are withdrawn.
Applicant amended the claims to require the specific compound copper silicide.  This compound is not taught or suggested by the references.  
The primary reference teaches carbonate hydrocarbylating agents and the use of silicon in the form of silica gel and a catalyst of an alkali metal.
The secondary reference Newton teaches silicon and copper as a contact mixture and as separate entities for use with alkyl halides.  There is no teaching of copper silicide a compound which requires specific synthesis or a teaching or suggestion of copper silicide for use with carbonate systems.  As stated in the instant specification, binary copper silicide is a material including both silicon and copper that are intermixed at an atomic level, and the arrangement of the atoms.  The copper silicide was prepared in the specification using high temperature melting techniques with an arc-melter with appropriate weight ratios and multiple steps (see [0031]-[0032]).  There is no teaching or suggestion of preparing such a material in the instant references.
Further, based on Table 1, high levels selectivity levels were achieved when copper silicide was used as prepared in the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622